Citation Nr: 1736085	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-30 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1981 to July 1981 and from April 1983 to July 1984.  The Veteran died in October 2014.  The appellant seeks benefits as his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


REMAND

As noted, the Veteran died in October 2014.  The Veteran's surviving spouse filed a request for substitution with the AOJ in December 2014, within one year of the Veteran's death.

In September 2014, VA issued a regulation regarding substitution following a claimant's death, which has been codified at 38 C.F.R. § 3.1010.  That regulation states that if a claimant dies on or after October 10, 2008, a person eligible for accrued benefits under 38 C.F.R. § 3.1000(a)(1-5) may, in priority order, request to substitute for the deceased claimant in a claim for periodic monetary benefits under laws administered by VA, or an appeal of a decision with respect to such claim, that was pending before the AOJ or the Board when the claimant died.  Upon a grant of a request to substitute, the substitute may continue the claim or appeal to completion.  See 38 C.F.R. § 3.1010 (a).

A specific request to substitute for a claimant must be made in writing with the RO by an eligible person no later than one year after the initial claimant's death; all determinations regarding a request to substitute must be made in the first instance by the AOJ, subject to the provisions of 38 C.F.R. § 20.1302.  See 38 C.F.R. § 3.1010 (b), (c)(1), (e).  In lieu of a specific request for substitution, a claim for accrued benefits, survivors' pension, or DIC benefits by an eligible person is deemed to include a request to substitute if a claim for periodic monetary benefits, or an appeal of a decision with respect to such claim, was pending before the AOJ or the Board when the claimant died.  See 38 C.F.R. § 3.1010(c)(2).

In light of this regulation, the Board observes that pursuant to 38 U.S.C.A. § 5121A and 38 C.F.R § 3.1010, the Veteran's surviving spouse is entitled to a determination as to whether she is eligible for substitution, and if so, to have her claim adjudicated accordingly.  The Board notes that there is no evidence in the record of the RO's determination regarding the appellant's eligibility for substitution for purposes of processing the claim to completion.

If the appellant is deemed a valid substitute, she must then be afforded a Travel Board hearing.  The Veteran submitted an October 2013 substantive appeal in which he elected a Board hearing at a local VA office, commonly referred to as a Travel Board hearing.  Thus, the appellant must be afforded such a hearing, if found to be a valid substitute.

Accordingly, the case is REMANDED for the following actions:

1.  Adjudicate the issue of substitution in the first instance and determine if substitution of the appellant for the Veteran in his pending claim is proper.

If the request for substitution is denied, the appellant should be advised that a timely Notice of Disagreement must be submitted to initiate an appeal to the Board as to the RO's substitution determination.  38 C.F.R. § 20.302(a).  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party.

3.  If the appellant is deemed to be a proper substitute for continuing the Veteran's pending back claim, schedule her for a Travel Board hearing with a Veterans Law Judge in accordance with the Veteran's October 2013 request.  The appellant must be notified in writing of the date, time and location of the hearing.  Then, return the case to the Board if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

